Citation Nr: 1140511	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-09 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Eligibility for Department of Veterans Affairs death benefits as the surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to November 1970.  He died in April 1991.  The appellant married the Veteran in May 1955, and there is evidence that they were divorced in 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, determining that the appellant was not the surviving spouse of the Veteran. 

In a February 2010 decision, the Board also determined that the appellant was not the surviving spouse of the Veteran.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Memorandum Decision, the Court vacated the Board's decision and remanded it for additional development and adjudicative action.

The case has been returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2010 Memorandum Decision, the Court noted that the Secretary of VA had argued that the claim should be remanded for VA to obtain the records from the Department of Defense (DOD), as the evidence of record showed that the appellant was receiving benefits from DOD as an "Unremarried Former Spouse of [the Veteran]."  See August 2003 letter from DOD.  The Court agreed.  Thus, in compliance with the Court's Memorandum Decision, the Board must remand for the agency of original jurisdiction to attempt to obtain the records relied upon by DOD in determining that the appellant is the "Unremarried Former Spouse" of the Veteran.  

The Board will also request that the appellant provide any documentation she has in her possession from DOD pertaining to her receipt of benefits on behalf of the Veteran.

In the appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse, received in November 1997, she indicated she was in receipt of Social Security benefits as of October 1993.  See id. at Item #s 26A-E.  She did not, however, indicate whether such benefits were based on her own employment or whether she expected her Social Security benefits to increase as a result of the Veteran's death.  Id. at Item #s 26F-G.  The appellant is asked to inform VA if she is in receipt of any Social Security benefits on behalf of the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact DOD at the address shown on the August 20, 2003 letter.  Attach a copy of the August 20, 2003 letter to the query.  Ask DOD to provide VA with the status of the appellant at the time of the Veteran's retirement from the Air Force in 1970 and at the time of the Veteran's death in 1991, and ask if there was any change in the appellant's status between 1970 and 1991.  You can also contact the Defense Enrollment Eligibility Reporting System (DEERS) at 1-800-538-9552.  http://tricare.mil/mybenefit/home/overview/Eligibility/DEERS.  This particular section of the above website addresses "Unremarried Former Spouses."  http://tricare.mil/mybenefit/home/overview/Eligibility/WhoIsEligible?kw=Former+Spouses.  This latter link provides a phone number to call if VA needs to contact the Service Personnel Component of the Air Force.  (The Board notes that one of the criteria to receive benefits as an Unremarried Former Spouse requires that the marriage ended in divorce or annulment.  See id.)  If the search for the information is negative, documentation must be included in the claims folder and the appellant must be informed pursuant to 38 C.F.R. § 3.159(e).  

2.  The appellant is requested to submit any evidence in her possession that relates to DOD's award of benefits as an unmarried former spouse of the Veteran, including, but not limited to, her application for such benefits and the documents she attached to such application.  

3.  The appellant is requested to inform VA if the Social Security Administration benefits she was awarded in 1993 are based on her own employment or if any of the amount that she receives is based upon survivor benefits on behalf of the Veteran.  

4.  If the appellant's Social Security benefits are based, in part, on being the survivor of the Veteran, the RO/AMC should obtain the Social Security application and the records upon which the benefits were awarded.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the appellant's claim for whether the appellant is eligible for VA death benefits as the surviving spouse of the Veteran.  If the benefit sought on appeal remains denied, the appellant and her responsibility should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

